                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

IBRAHIM OUDEH and TERESA SLOAN-                         )
OUDEH,                                                  )
                                                        )
                                Plaintiffs,             )
                                                        )          JUDGMENT IN A
v.                                                      )          CIVIL CASE
                                                        )          CASE NO. 5:18-CV-576-D
GOSHEN MEDICAL CENTER, INC.,                            )
                                                        )
        Defendant and Third-Party Plaintiff.            )
                                                        )
UNITED STATES OF AMERICA and STATE                      )
OF NORTH CAROLINA,                                      )
                                                        )
                         Third-Party Defendants.        )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby GRANTS Goshen
Medical Center's Motion to Lift Abeyance, determines that Plaintiffs' admissions in the Related
Case render this case moot, and, therefore, dismisses this action with prejudice.



This Judgment Filed and Entered on July 20, 2020, and Copies To:
Jose A. Coker                                           (via CM/ECF electronic notification)
R. Jonathan Charleston                                  (via CM/ECF electronic notification)
George J. Oliver                                        (via CM/ECF electronic notification)
Stephen W. Petersen                                     (via CM/ECF electronic notification)
John E. Harris                                          (via CM/ECF electronic notification)
Neal Fowler                                             (via CM/ECF electronic notification)
Lareena Jones-Phillips                                  (via CM/ECF electronic notification)



DATE:                                                   PETER A. MOORE, JR., CLERK
July 20, 2020                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk




                Case 5:18-cv-00576-D Document 44 Filed 07/20/20 Page 1 of 1
